DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a current detection unit that detects a current value of a current flowing through the rectifier element when the reverse voltage is applied” in claim 1;
“a control unit that decides that the rectifier element has deteriorated” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The para.[0018] of the specification discloses “As described above, the isolation amplifier 130 functions as the current detection unit that detects the current value of the current flowing through the diodes 172 and 174 when the step-down stabilization unit 120 applies the reverse voltage to the diodes 172 and 174”.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a control unit that decides that the rectifier element has deteriorated” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states “an inverter control unit 140 functioning as a control unit”. There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “control unit”  or “invertor control unit” is not adequate structure for performing the function of “decides that the rectifier element has deteriorated” because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Regarding claims 2-9, these claims are rejected due to its dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai (US 2016/0011266) (IDS cited) in view of Sato (JP 2007/220944) (IDS cited).

    PNG
    media_image1.png
    273
    414
    media_image1.png
    Greyscale

Regarding claim 1, Osanai teaches an inverter power supply (see para.[0002] “ The disclosure is related to a semiconductor apparatus and a power conversion apparatus”) comprising: 
a power source (voltage source 51) that applies a reverse voltage to a rectifier element (diodes D1 and D2)[Examiner’s note: rectifier element is not positively recited in the claim, therefore Examiner interpreted the rectifier element is not a part of the invention and is merely a structure associate with the  ; 
a current detection unit (current detection 52 and abnormal current detection circuit 80) that detects a current value of a current flowing through the rectifier element (diodes D1 and D2) when the reverse voltage is applied; and a control unit (deterioration detection circuit 50) that decides that the rectifier element (diodes D1 and D2) has deteriorated when the detected current value is larger than a determination current value for determining the deterioration of the rectifier element (diodes D1 and D2), and decides that the rectifier element (diodes D1 and D2) has not deteriorated when the detected current value is smaller than the determination current value for determining the deterioration of the rectifier element (See para.[0052] “the deterioration detecting circuit 50 determines that at least one of the switching element S1 and the main diode D1 is deteriorated in a case where the current measuring unit 52 measures the forward current I2 which is greater than a predetermined current value Ith1. For example, the current value Ith1 is a value greater than or equal to “0”.”).
Osanai does not explicitly teach the power applies a reverse voltage increasing gradually.
However, Sato teaches a power supply affixed voltage or to apply a stepwise increasing voltage and monitor current value each time for the measurement of a leak current (See para.[0004] of translation “the conventional general measurement method of leakage current will be described as time-current characteristics or voltage by applying a constant voltage or increasing the voltage step by step and monitoring the current value each time. -Current characteristics can be obtained and evaluated.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the power source of Osanai with a power supply apply increasing voltage to detect malfunction of the power supply, in order to provide multiple samples to detect malfunction of the electronic elements of the circuit so that increasing the detection accuracy.  

Regarding claim 2, the modification of Osanai and Sato teaches the power source stepwise increases the reverse voltage applied to the rectifier element [Examiner’s note: See the discussion of claim 1, power source of the modification Osanai and Sato is capable to stepwise increase the voltage applied to the rectifier element.].

Regarding claim 3, the modification of Osanai and Sato teaches the reverse voltage is increased stepwise from a voltage at a current step to a voltage at a next step over a fixed period of time when the reverse voltage is increased to the next step [Examiner’s note: As discussed in claims 1-2, the modification Osanai and Sato is capable to stepwise increase the voltage, and hence the voltage is increased stepwise from a first voltage to a second voltage when the voltage is increased to the second voltage.]

Regarding claim 4, the modification of Osanai and Sato teaches a maximum voltage of the reverse voltage applied to the rectifier element is from 20% to 60% of a reverse withstand voltage of the rectifier element such that the rectifier element is not damaged when the reverse voltage is applied to the rectifier element that has been deteriorating [Examiner’s note: This claim does not structurally or functionally limit the inverter power supply, the claim language is merely the setting of power supply. Operator can define or manipulate the power supply with any desired settings, such as the maximum output voltage.]

    PNG
    media_image2.png
    451
    647
    media_image2.png
    Greyscale

Regarding claim 5, the modification of Osanai and Sato teaches the current detection unit (current detection 52 and abnormal current detection circuit 80) includes a resistor (resistor R1) connected in series to the rectifier element (diodes D1 and D2), and detects the current value of the current flowing through the rectifier element, using a voltage between terminals of the resistor generated by a current flowing through the resistor (See fig.6, The abnormal current detection circuit 80 is an example of an abnormality detection unit for detecting an abnormality of the main current Ie flowing in the main transistor 12 based on a positive sense-emitter voltage Vse generated in response to the flow of sense current Ise in the resistor R1.) .

Regarding claim 6, the modification of Osanai and Sato teaches the determination current value for determining the deterioration of the rectifier element is set based on electrical characteristics of the rectifier element before being damaged [Examiner’s note: This claim does not structurally or functionally limit the inverter power supply, the claim language is merely the function of the current value. See the discussion of claim 1, power source of the modification Osanai and Sato is capable to measure the current value flowing through the rectifier element. Operator can use the data in any usage. In addition, Osanai discloses the current value is for determining the deterioration of the rectifier element.]

Regarding claim 7, the modification of Osanai and Sato teaches the rectifier element is a diode of a diode stack provided in an inverter transformer included in a resistance welder [Examiner’s note: As discussed in claim 1, the rectifier element is not a part of the invention, therefore, the structure and the function of the rectifier element are not further limit the invention.]

Regarding claim 8, Osanai teaches a shifting unit (switch S2) that shifts between a normal mode in which a welding current is supplied to the resistance welder and a measurement mode in which deterioration of the rectifier element is determined, wherein when the shifting unit has been shifted to the normal mode, the power source and the current detection unit stop functioning, and when the shifting unit is shifted to the measurement mode, the power source and the current detection unit start functioning [Examiner’s note: Operator can turn off the switch S2 to stop the function of current detection unit in a normal mode, and turn on the switch S2 to start the function of the current detection unit in a measurement mode.]

Regarding claim 9, the modification of Osanai and Sato teaches the diode stack is further provided with a cooling water passage that cools the diode, and the shifting unit is configured such that cooling water is circulated through the cooling water passage when the shifting unit has been shifted to the normal mode, and the cooling water is removed from the cooling water passage when the shifting unit has been shifted to the measurement mode [Examiner’s note: As discussed in claim 1, the rectifier element is not a part of the invention, therefore, the structure and the function of the rectifier element are not further limit the invention.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761